Exhibit 10.1

Execution Version

JOINDER AND INCREASE IN REVOLVER COMMITMENTS AGREEMENT

THIS JOINDER AND INCREASE IN REVOLVER COMMITMENTS AGREEMENT, dated as of
February 6, 2017 (this “Agreement”), is made and entered into by and among
Siemens Financial Services, Inc. (“New Lender”), Key Energy Services, Inc. a
Delaware corporation (“Company”), Key Energy Services, LLC, a Texas limited
liability company (“Key Energy LLC”, and together with Company, collectively,
“Borrowers”) and Bank of America, N.A. as Administrative Agent (“Administrative
Agent”) (capitalized terms used but not otherwise defined in this letter shall
have the meanings given to such terms in the Loan Agreement referenced below).

RECITALS:

WHEREAS, Borrowers and Administrative Agent entered into that certain Loan and
Security Agreement dated as of December 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Borrowers,
the financial institutions party thereto from time to time as Lenders,
Administrative Agent and Bank of America, N.A., a national banking association,
and Wells Fargo Bank, National Association, as co-collateral agents, as
co-collateral agents for the Lenders (in such capacity, “Co-Collateral Agents”);

WHEREAS, Borrowers requested, pursuant to Section 2.1.7 of the Loan Agreement,
an increase in Revolver Commitments in an amount of $20,000,000 (the “Additional
Revolver Commitment”);

WHEREAS, pursuant to Section 2.1.7 of the Loan Agreement, the existing Lenders
were offered to participate in the Additional Revolver Commitment but have
declined, and New Lender has agreed to issue the Additional Revolver Commitment
and become a Lender pursuant to this Agreement; and

WHEREAS, Administrative Agent and Borrower Agent have determined that the date
of this Agreement shall be the effective date of the increase in Revolver
Commitments as set forth herein and Administrative Agent has determined that the
entire Additional Revolver Commitment be allocated to New Lender.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1 Additional Revolver Commitment Amount. Administrative Agent has determined to
allocate the Additional Revolver Commitment to New Lender in the amount set
forth opposite New Lender’s name on Annex A attached hereto (such amount
hereinafter referred to as the New Lender’s “Commitment Increase Amount”), and
New Lender has agreed to provide the Commitment Increase Amount effective as of
the Increase Effective Time (as hereinafter defined).

 

2. New Lender as additional Eligible Assignee. Borrower Agent and Administrative
Agent confirm and approve New Lender as an additional Eligible Assignee.

 

[1]



--------------------------------------------------------------------------------

3. Schedule 1.1 to the Loan Agreement. Effective as of the Increase Effective
Time, Schedule 1.1 to the Loan Agreement is hereby amended and restated as
Schedule 1.1 to this Agreement

 

4. Commitment Increase. New Lender hereby confirms and agrees that, effective as
of the Increase Effective Time, it has a Commitment in an amount set forth
opposite New Lender’s name on Schedule 1.1 to this Agreement.

 

5. New Lender’s Agreements. New Lender (a) agrees that, from and after the
Increase Effective Time, it shall become a “Lender” under, and for all purposes
of, the Loan Agreement and the other Loan Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder, and (b) confirms its appointment and
authorization of Bank of America as Administrative Agent and Co-Collateral Agent
under all Loan Documents and Wells Fargo, as Co-Collateral Agent under the Loan
Documents pursuant to Section 13.1.1 of the Loan Agreement.

 

6. Fees. Borrowers agree to pay all fees payable by Borrowers pursuant to the
Agent Fee Letter in connection with the aggregate commitment increase described
therein (including the Commitment Increase Upfront Fee (as defined therein) in
an amount equal to 1.50% of the Additional Revolver Commitment to be allocated
to New Lender), on the date hereof (“Commitment Increase Fees”).

 

7. Effectiveness. This Agreement shall become effective at such time (the
“Increase Effective Time”) at which (i) Borrowers, Administrative Agent and New
Lender have executed and delivered this Agreement and (ii) Administrative Agent
has received the Commitment Increase Fees payable on the date hereof pursuant to
the Agent Fee Letter.

 

8. Loan Agreement Governs. Except as set forth in this Agreement, New Lender’s
Commitment shall otherwise be subject to the provisions of the Loan Agreement
and the other Loan Documents in all respects.

 

9. Borrower’s Certifications. By its execution of this Agreement, Borrowers
hereby certify that each of the conditions set forth in Section 6.2 of the Loan
Agreement is satisfied at the Increase Effective Time.

 

10. Notice. For purposes of the Loan Agreement, the initial notice address of
New Lender shall be as set forth below its signature below.

 

11. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

12. Entire Agreement. This Agreement, the Loan Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

[2]



--------------------------------------------------------------------------------

13. GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

14. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

15. Loan Document. This Agreement constitutes a Loan Document. On and after the
Increase Effective Date, each reference to the Loan Agreement in any Loan
Document shall be deemed to be a reference to the Loan Agreement, as
supplemented by this Agreement.

[Remainder of page intentionally left blank]

 

[3]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder and Increase in Revolver Commitments
Agreement as of the date first written above.

 

SIEMENS FINANCIAL SERVICES, INC., as

New Lender

By:  

/s/ John Finore

Name:   John Finore Title:   Vice President By:  

/s/ Maria Levy

Name:   Maria Levy Title:   Vice President Notice Address: Siemens Financial
Services, Inc. 170 Wood Avenue South Iselin, NJ 08830 Attention: John Finore
Telephone: 732-590-6644 Email: : john.finore@siemens.com

Joinder Agreement and Increase in Revolver Commitments Agreement

Signature Page



--------------------------------------------------------------------------------

BORROWERS AND BORROWER AGENT

KEY ENERGY SERVICES, INC.

By:

 

/s/ J. Marshall Dodson

Name:

  J. Marshall Dodson

Title:

 

Senior Vice President, Chief Financial

Officer & Treasurer

KEY ENERGY SERVICES, LLC.

By:

 

/s/ J. Marshall Dodson

Name:

  J. Marshall Dodson

Title:

 

Senior Vice President, Chief Financial

Officer & Treasurer

SunEdison Joinder Agreement and Increase in Revolver Commitments Agreement

Signature Page



--------------------------------------------------------------------------------

Consented to by: BANK OF AMERICA, N.A., as Administrative Agent By:   /s/
Brandon Watkins Name:   Brandon Watkins Title:   Senior Vice President

Joinder Agreement and Increase in Revolver Commitments Agreement

Signature Page



--------------------------------------------------------------------------------

ANNEX A

NEW LENDER’S COMMITMENT INCREASE AMOUNT

 

New Lender

   Commitment Increase Amount  

Siemens Financial Services, Inc.

   $ 20,000,000.00      

 

 

 

Total

   $ 20,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment      Total Commitments  

Bank of America, N.A.

   $ 40,000,000.00       $ 40,000,000.00   

Wells Fargo Bank, National Association

   $ 40,000,000.00       $ 40,000,000.00   

Siemens Financial Services, Inc.

   $ 20,000,000.00       $ 20,000,000.00         

 

 

        $ 100,000,000.00         

 

 

 